           Case 1:20-mc-00107-CRC Document 1 Filed 10/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
YANPING CHEN
2122 21st Road North                                               Case No: 20-MC-344
Arlington, Virginia 22201,
                                    Plaintiff,                     Civil Action 18-CV3074
                                                                   (pending in the District of Columbia)
v.

FEDERAL BUREAU OF INVESTIGATION                                    NON-PARTY RHOADS’ NOTICE
935 Pennsylvania Avenue NW                                         OF MOTION TO QUASH
                                                                   PLAINTIFF’S SUBPOENA
U.S. DEPARTMENT OF JUSTICE
950 Pennsylvania Avenue NW
Washington, DC 20530,

U.S. DEPARTMENT OF DEFENSE
The Pentagon
Washington, DC 20301,

and

U.S. DEPARTMENT OF HOMELAND SECURITY
245 Murray Lane SW
Washington, DC 20528,
                                    Defendants.
---------------------------------------------------------------X

        PLEASE TAKE NOTICE, that upon this motion dated October 14, 2020, the

accompanying Memorandum of Law in Support of this Motion to Quash, the Declaration of

Stephen J. Rhoads, also dated October 14, 2020, the Declaration of Paul J. Orfanedes, also dated

October 14, 2020, and the supporting Exhibits thereto, non-party Chief Warrant Officer Stephen

J. Rhoads, by and through his undersigned counsel, The Law Offices of Neal Brickman, P.C.,

will respectfully move this Court, at the United States District Court, Southern District of New

York, 500 Pearl Street, New York, New York 10007, before the assigned Judge at a date and

time to be determined, for an Order pursuant to Rule 45 of the Federal Rules of Civil Procedure

(“FRCP”) quashing the subpoena duces tecum served on T-Mobile by Yanping Chen, the
           Case 1:20-mc-00107-CRC Document 1 Filed 10/14/20 Page 2 of 3




plaintiff in Chen v. Federal Bureau of Investigation, et al., Case No. 18-cv-3074 (CRC) (D.

District of Columbia) (the “Subpoena”), and for such other and further relief as the Court may

deem just and proper.

       PLEASE TAKE FURTHER NOTICE that, in accordance with Local Rule 6.1(a),

opposition papers to this motion shall be served “within seven days after service of the moving

papers,” and reply papers shall be served “within two days after service of the answering

papers.”

Dated: October 14, 2020
       New York, New York


                                                    __________________________________
                                                    The Law Offices of Neal Brickman, P.C.
                                                    Local Counsel for Non-Party Rhoads
                                                    Ethan Leonard (EL2497)
                                                    420 Lexington Avenue – Suite 2440
                                                    New York, New York 10170
                                                    (212) 986-6840



To:    Attorneys for Plaintiff:

       Wilmer Cutler Pickering Hale and Dorr LLP
       Matt Jones (matt.jones@wilmerhale.com)
       Patrick Carome (patrick.carome@wilmerhale.com)
       Justin Baxenberg (justin.baxenberg@wilmerhale.com)
       1875 Pennsylvania Avenue NW
       Washington, DC 20006
       (202) 663-6000




                                              -2-
  Case 1:20-mc-00107-CRC Document 1 Filed 10/14/20 Page 3 of 3




Attorneys for Defendants:

U.S. Department of Justice
Civil Division, Federal Programs Branch
JOSEPH H. HUNT
Assistant Attorney General
ELIZABETH J. SHAPIRO (elizabeth.shapiro@usdoj.gov)
Deputy Branch Director
CAROL FEDERIGHI (carol.federighi@usdoj.gov)
Senior Trial Counsel
GARRETT COYLE (garrett.coyle@usdoj.gov)
Trial Attorney
 1100 L Street NW
Washington, DC 20005
(202) 616-8016


T-Mobile:

T-Mobile Compliance Department (lerinbound@t-mobile.com)
4 Sylvan Way
Parsippany, NJ 07054
(973) 292-8911




                                  -3-
